Name: Commission Regulation (EC) No 1042/2003 of 18 June 2003 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and apples)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1042Commission Regulation (EC) No 1042/2003 of 18 June 2003 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and apples) Official Journal L 151 , 19/06/2003 P. 0026 - 0027Commission Regulation (EC) No 1042/2003of 18 June 2003on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3) thereof,Whereas:(1) Commission Regulation (EC) No 857/2003(3) opens a tendering procedure setting the indicative refund rates and indicative quantities for which system A3 export licences may be issued.(2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set.(3) In the case of tomatoes, oranges, lemons and apples, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is more than one-and-a-half times the indicative refund rate. The rate must therefore be set in accordance with Article 4(4) of Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(4), as last amended by Regulation (EC) No 1176/2002(5).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the case of tomatoes, oranges, lemons and apples, the maximum refund rates and the percentages of quantities to be awarded under the tendering procedure opened by Regulation (EC) No 857/2003 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 20 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2002, p. 64.(3) OJ L 123, 17.5.2003, p. 15.(4) OJ L 268, 9.10.2001, p. 8.(5) OJ L 170, 29.6.2002, p. 69.ANNEXIssuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons and apples)>TABLE>